Citation Nr: 0302925	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  00-20 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for Prinzmetal's angina.

2.	Entitlement to service connection for a seizure disorder.

3.	Entitlement to service connection for a psychiatric 
disability, including depression and social phobia.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 6, 1968 to 
November 7, 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was previously remanded by the Board for additional 
development.  That development having been completed, the 
case is now ready for appellate review.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims has been requested by the RO.

2.	Prinzmetal's angina was not present in service and is not 
otherwise related to service.

3.	A seizure disorder was not present in service and is not 
otherwise related to service.  

4.	An acquired psychiatric disability, including depression 
and social phobia, was not present in service and is not 
otherwise related to service.


CONCLUSIONS OF LAW

1.	Prinzmetal's angina was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2.	A seizure disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been 
incurred in service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.	An acquired psychiatric disability, including depression 
and social, phobia was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The October 1999 rating decision, the May 2000 Statement of 
the Case (SOC), and the August 2002 Supplement Statement of 
the Case (SSOC) advised the veteran of the laws and 
regulations regarding service connection and informed him 
that service connection was being denied because there was no 
medical evidence establishing that his disabilities were 
related to active service.  The veteran was informed that his 
seizure disorder could not be presumed to be service 
connected because it did not first manifest itself within one 
year after leaving service.  The SOC and SSOC also informed 
the veteran what evidence the RO had obtained.  The RO sent 
the veteran letters in June 2001 and March 2002 that 
specifically informed him that a grant of service connection 
required evidence showing that there is a relationship 
between the claimed condition and service.  The letters asked 
the veteran to submit any additional evidence including names 
and dates and addresses of locations where he had received 
medical treatment.  The March 2002 letter specifically 
indicated which actions would be undertaken by VA and what 
evidence and information were to be supplied by the veteran.  
The veteran did respond to this letter and additional 
evidence was gathered.  There is no indication that there is 
more information or medical evidence to be found with respect 
to the veteran's Prinzmetal's angina, seizure disorder, and 
depression with social phobia.  The veteran was provided VA 
examinations in May and June 2002.  The RO obtained the 
veteran's service medical records as well as treatment 
records from VA medical centers.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).




II.  Entitlement to service connection for Prinzmetal's 
angina, a seizure disorder, and depression with social phobia

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A.  Prinzmetal's angina

The veteran's service medical records are completely negative 
for any complaints of or treatment for any heart disease 
including Prinzmetal's angina.  The veteran's separation 
examination report in November 1968 indicates normal heart 
and normal thrust, size, rhythm, and sounds.  VA 
hospitalization records dated from December 13, 1968 to 
January 31, 1969 do not indicate any treatment for 
Prinzmetal's angina or any other heart disease.  The medical 
evidence reveals that the veteran was first treated for chest 
pain in March 1998 almost 30 years after the veteran left 
service.  The first indication that the veteran might suffer 
from Prinzmetal's angina is a VA treatment note dated in 
October 1998 that suggests that as a possible diagnosis. None 
of the VA outpatient treatment records suggest that there is 
a link between the veteran's current Prinzmetal's angina and 
his military service.  

The veteran underwent a VA examination in May 2002.  The 
examiner reviewed the medical evidence in the claims folder 
and examined the veteran.  The veteran stated that he still 
experienced chest pain particularly after seizures.  The 
veteran does not give a history of exertional chest pains.  
The examiner provided a diagnosis of Prinzmetal's angina, 
which is indicated by previous studies and history.  The 
examiner stated his opinion that the veteran's current 
Prinzmetal's angina is not related to service, nor was it 
aggravated by service.  The primary reason for this opinion 
was the time span of almost 30 years between the veteran's 
military service and his first diagnosis of and treatment for 
Prinzmetal's angina.

Based on the above, the Board finds that the veteran has 
presented no credible evidence that links his Prinzmetal's 
angina to service.  His service medical records do not show 
any Prinzmetal's angina, or any other heart disease or 
complaints of chest pain.  The veteran's separation 
examination indicates a normal heart, normal rhythm and 
normal size and pulse.  The Board acknowledges the veteran's 
belief that his Prinzmetal's angina is related to service but 
this is not confirmed by the service medical records, and the 
veteran, while competent to describe symptoms, is not 
competent as a layperson to testify to a medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no medical evidence which indicates a link between 
the veteran's service and his Prinzmetal's angina.  In fact, 
the VA examiner has specifically stated his opinion that 
there is no link to service.  The examiner has based this 
opinion on his medical expertise and the length of time that 
has passed between service and the first medical indication 
of a heart disability.  Since there is no link to service 
shown, service connection is not warranted. 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002). 

B.  Seizure disorder

The veteran's service entrance examination reveals that the 
veteran was hospitalized for a week in April 1968 due to a 
head injury with concussion.  This was approximately 4 months 
before he entered service.  In August 1968, the service 
medical records show that the veteran was again complaining 
of symptoms that were similar to those he experienced in 
April.  An August 27th 1968 treatment note reveals that the 
veteran was treated for a headache, dizziness, difficulty 
walking, and inability to feel the left side of his body.  
The veteran described these symptoms as being similar to what 
he experienced in April 1968.  Neurological examination and 
skull X-rays were negative.  The veteran was diagnosed with a 
conversion reaction.  The veteran was hospitalized from 
September 3 to September 19, 1968.  The veteran again 
indicated that his symptoms of headache, dizziness, 
difficulty walking, and inability to feel the left side of 
his body were similar symptoms as those he experienced in 
April 1968.  In April 1968, the veteran was hospitalized for 
9 days and his symptoms resolved and he was discharged from 
the hospital with a diagnosis of concussion.  

In September 1968 the veteran was diagnosed with situation 
maladjustment reaction, moderately severe, manifested by 
transient conversion reaction.  A physical and laboratory 
examination at the time of the September 1968 hospitalization 
was completely within normal limits.  A neurological 
examination failed to reveal any suggestion of neurological 
disease.  After a few weeks of hospitalization, the veteran 
was discharged back to full duty. A few weeks later, in 
October 1968 the veteran was transferred from his regular 
platoon to the Evaluation Platoon and appeared before an 
Aptitude Board.  The Aptitude Board recommended the veteran's 
discharge due to inability to adapt to military life.  The 
psychiatric evaluation at the time concluded that the veteran 
demonstrated emotional inconsistency and intolerance of 
stress which makes him unlikely to remain consistent enough 
to become an effective trainee.  The Aptitude Board noted 
that the veteran had no mental or physical disqualification 
which would warrant his discharge by reason of a physical 
disability.  The veteran was discharged from service in 
November 1968.

In December 1968, the veteran was hospitalized at the VA 
medical center in Long Beach, California.  He was admitted 
following a period of unconsciousness.  The previous day he 
had experienced an episode of tinnitus, a throbbing sensation 
in his head, dizziness, nausea, inability to speak, and 
inability to maintain balance.  The patient was treated and 
the diagnosis was a single episode of syncope, and a 
conversion-like reaction of the left arm.  There was no clear 
indication that the patient had suffered a seizure and it did 
not repeat.  Brain scan was normal and all laboratory testing 
was normal.  The veteran was discharged in January 1969 after 
about 7 weeks in the hospital.

VA outpatient treatment notes reveal that the veteran 
experienced loss of control of body movements, fatigue, 
weakness, and muscle aches, along with biting his tongue and 
urinary incontinence in 1998.  The VA outpatient treatment 
notes indicate that the veteran has been diagnosed with a  
seizure disorder and that he has been treated with anti-
seizure medication that appears to be helping somewhat.

The veteran underwent a VA examination in June 2002.  The 
examiner reviewed the claims folder.  The examiner noted that 
the veteran reported no history of head injury prior to 
entering service, although the service medical records 
clearly indicate otherwise as stated above.  The examiner was 
unable to find evidence that the veteran had suffered a 
seizure in service.  The examiner noted that the diagnosis in 
September 1968 and again in December 1968 was conversion 
reaction.  The veteran indicated that he has seizures about 2 
to 3 times per week and that his is currently being treated 
with 500 milligrams of Dilantin per day.  The examiner 
indicated that an electroencephelogram in November 1998 was 
mildly abnormal, indicating diffuse slow wave activity and 
occasional left temporal lobe sharp wave transients.  The 
examiner indicated a diagnosis of epilepsy with partial 
complex seizures occurring 2 to 3 times per week and 
secondary generalized convulsions occurring once every 2 to 6 
weeks.  The examiner offered his opinion that the most 
probable etiology of this seizure disorder is the head trauma 
suffered in April 1968, which required hospitalization for 
several days.  The examiner stated that the rationale for 
this is the information contained in the claims folder and 
the veteran's service medical records. The examiner indicated 
his opinion that the veteran did not sustain injury in 
service that caused or aggravated his seizure disorder.

The veteran is presumed to have been in sound condition at 
the time of his entry into military service.  38 C.F.R. 
§ 3.304(b) (2002).

As noted above, to grant service connection, it is required 
that the evidence show the existence of a current disability, 
an inservice disease or injury, and a link between the 
disability and the inservice disease or injury.  Watson, 4 
Vet. App.  at 314. The veteran has been shown to have a 
seizure disorder that has been diagnosed as epilepsy.  
However, there is no link to service shown.  The service 
medical records do not confirm that the veteran experienced a 
seizure in service.  The veteran was treated for dizziness, 
weakness, headaches, and loss of left side sensation while in 
service.  The VA examiner, who reviewed the veteran's service 
medical records in June 2002, indicated that there was no 
showing that the veteran had a seizure in service.  There was 
no diagnosis of seizure pathology on VA hospitalization in 
December 1968-January 1969.  While the VA examiner has noted 
that the veteran has epilepsy now and has indicated that the 
most probable etiology of that condition is the head injury 
suffered in 1968 prior to service, there is no suggestion 
that seizure pathology was manifested in service or within 
the first post service year.  Therefore, the Board finds that 
direct service connection for a seizure disorder is not 
warranted, either by way of incurrence or aggravation.  Since 
there is no link to service shown, service connection is not 
warranted. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002). 

Epilepsy is a disease that is presumed to be service 
connected if it manifests to a compensable degree within one 
year of separation from active service.  38 C.F.R. §§ 3.307, 
3.309 (2002).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307(d), 3.309 (2002).  As previously 
discussed, the veteran was diagnosed with syncope during his 
VA hospitalization in December 1968 and January 1969.  He was 
admitted following a loss of consciousness.  However, the 
veteran was not diagnosed with epilepsy and the veteran's 
brain scan was normal during this VA hospitalization.  The 
Board finds that presumptive service connection is not 
warranted because the seizure disability was not manifested 
to a compensable degree within the first post service year 
and there is affirmative evidence anyway suggesting that the 
veteran's epilepsy is related to a pre-service head injury.

C.  Psychiatric disability, including depression and social 
phobia

The veteran's service medical records are negative for any 
treatment for or diagnosis of depression or social phobia.  
In service he was diagnosed with conversion disorder in 
August 1968.  Following a hospitalization in excess of two 
weeks in September 1968, it was noted that the veteran's 
mental status was negative for abnormality other than 
obsessive compulsive features.  The diagnosis was situational 
maladjustment reaction, manifested by a transient conversion 
reaction.  A conversion-like reaction, left arm, was provided 
during VA hospitalization from December 1968 to January 1969.  
At that time, the mental status testing was within normal 
limits.  VA outpatient treatment notes dated from 1997 to 
2000 reveal that the veteran has been diagnosed with 
depression and social phobia and that these seem to be 
somewhat related to his seizures and his fear of having a 
seizure in public.  The veteran underwent a VA examination in 
May 2002.  The veteran complained of not waiting to leave his 
house because having seizures in public is really 
uncomfortable.  The veteran stated that he feels depressed 
most of the time and has difficulty sleeping.  He indicated 
that he has difficulty concentrating or enjoying activities.  
The examiner noted that the thought processes and 
associations of the veteran were logical and tight and no 
loosening of associations was noted.  There was some 
impairment of memory.  There were no hallucinations or 
delusions..  The examiner provided a diagnosis of major 
depression and agoraphobia.  The examiner indicated that the 
veteran's depression seemed clearly linked to his seizure 
disorder, and that the agoraphobia is similarly related to 
the seizure disorder.  There is no indication that any 
chronic psychiatric disability, including depression and 
agoraphobia, is related to military service.

Based on the above, the Board finds that the veteran has 
presented no credible evidence that links a chronic 
psychiatric disability to service.  His service medical 
records do not reflect the presence of chronic psychiatric 
pathology and the psychiatric work-up during his inservice 
hospitalization suggested a transient or situational 
disturbance and not permanent psychiatric impairment.  The 
Board acknowledges the veteran's belief that his depression 
and social phobia are related to service but this is not 
confirmed by the service medical records, and the veteran, 
while competent to describe symptoms, is not competent as a 
layperson to testify to a medical diagnosis or etiology.  See 
Espiritu, 2 Vet. App. 492.  There is no medical evidence 
which indicates a link between the veteran's service and a 
chronic psychiatric disability.  In fact, the VA examiner has 
specifically stated his opinion that the depression and 
agoraphobia are directly related to his seizure disorder and 
his fear of having seizures in public.  It is worth noting 
that the seizure disorder itself is not service-connected so 
there is no basis for secondary service connection.  The 
examiner has based this opinion on his medical expertise and 
his examination of the veteran.  Since there is no link to 
service shown, service connection is not warranted. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002). 


ORDER

Entitlement to service connection for Prinzmetal's angina is 
denied.

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for a psychiatric 
disability, including depression and social phobia is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

